OPINION — AG — ** COUNTY CEMETARY DISTRICTS — TITLE — TAX LEVY ** (1) EXCEPT AS APPLIED TO A COUNTY WHEREIN ALL OF THE TAXABLE PROPERTY IN THE COUNTY IS INCLUDED IN A SINGLE CEMETERY DISTRICT AND SO TAXABLE PROPERTY IS LEFT OUTSIDE OF SUCH DISTRICT, THE TAX LEVY AUTHORIZED BY 8 Ohio St. 89 [8-89], 8 Ohio St. 92 [8-92], WOULD VIOLATE THAT PART OF ARTICLE X, SECTION 7
OKLAHOMA CONSTITUTION WHICH PROVIDES THAT " TAXES SHALL BE UNIFORM UPON THE SAME CLASS OF SUBJECTS ", AND, THEREFORE CONCURS IN YOUR CONCLUSION THAT SUCH TAX CANNOT LEGALLY LEVIED IN THE CIRCUMSTANCES MENTIONED IN LETTER. (TAX LEVY UPON THE PROPERTY IN EACH DISTRICT) (2) THIS OPINION DOES NOT CONSIDER, OR PASS UPON, THE QUESTION OF WHETHER OR NOT THE CARING FOR, AND MAINTAINING OF A DISTRICT CEMETERY (WHICH, UNDER THE ACT, APPARENTLY MUST BE ESTABLISHED IF AT LEAST 51 PERCENT OF THE QUALIFIED ELECTORS OF THE PROPOSED DISTRICT — NOT OF THE COUNTY — SIGN A PETITION THEREFOR AND A PROPER OFFER TO CONVEY CEMETERY PROPERTY TO SUCH DISTRICT IS FILED) WOULD BE A PROPER PUBLIC PURPOSE OF THE COUNTY, THE EXPENSE OF WHICH MIGHT PROPERLY BE PAID FOR OUT OF THE REGULAR COUNTY GENERAL FUND APPROPRIATION FINANCED BY A LEVY AGAINST ALL OF THE TAXABLE PROPERTY IN THE COUNTY, SINCE THAT QUESTION DOES NOT APPEAR TO BE INVOLVED IN YOUR REQUEST. (COUNTY COMMISSIONERS, CEMETERY DISTRICT, CEMETERY BOARD, AD VALOREM, ESTIMATE OF NEEDS, APPROPRIATION) CITE: 8 Ohio St. 85 [8-85], 8 Ohio St. 82 [8-82], 8 Ohio St. 89 [8-89], ARTICLE V, SECTION 5, 8 Ohio St. 84 [8-84] (JAMES C. HARKIN)